Exhibit 99.1 Press release WiLAN Acquires Patent Portfolio from Eastman Kodak OTTAWA, Canada – December 6, 2016 – WiLAN (TSX:WIN) (NASD:WILN) announced that its wholly‑owned subsidiary, Commercial Copy Innovations LLC (“Commercial Copy”), has acquired a portfolio of patents from Eastman Kodak Company (“Kodak”). The portfolio covers various elements of electrophotography and other printing technologies with broad geographic coverage across numerous countries, including the US, Germany, Japan and China. WiLAN was able to select patents from a larger portfolio of more than 1,200 patent assets. Kodak has been a technology leader in the digital printing process of electrophotography for over 45 years. “We are pleased to be selected by Kodak to acquire this important portfolio,” said Jim Skippen, President & CEO, WiLAN.“Kodak’s brand is synonymous with innovation, and we look forward to realizing a return on our investment in this portfolio and their significant R&D efforts.” About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
